Citation Nr: 0614722	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-39 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than May 1, 2003 for 
the grant of death pension benefits.


REPRESENTATION

Appellant represented by:	Ocean County Veterans Service 
Bureau


WITNESSES AT HEARING ON APPEAL

Appellant and son

ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from April 1949 to July 1953.  
He died in April 2002.  The appellant is the veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted the appellant's claim for death pension 
benefits, effective May 1, 2003.  The appellant filed a 
timely appeal to this determination, claiming entitlement to 
an earlier effective date for these benefits.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claim which originated this appeal was filed in April 
2003.  The appellant has submitted evidence indicating she 
previously filed for death pension benefits in June 2002, 
while she was living in Roanoke, Virginia.  The evidence of 
record does not indicate that the Newark RO inquired as to 
the status of that prior filing.  Consequently, the record on 
appeal is deficient in that it lacks potentially relevant 
evidence which could reveal information essential to the 
determination whether relief can be granted to the veteran.  
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, VA must notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  The 
appellant has yet to receive sufficient notification to 
satisfy these requirements, however.  Consequently, proper 
notice must be sent to the appellant.  

Finally, the Board received evidence in February 2006 not 
previously considered by the RO.  There is no evidence that 
the appellant waived RO jurisdiction.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2005).  Thus, while on remand, the RO must review 
this evidence and, if the claim remains denied, include such 
evidence in a supplemental statement of the case.  Id.

Accordingly, the case is REMANDED for the following action:

1. Fulfill all notification and 
development actions required by the VA 
regulations.

2.  Contact the Roanoke, Virginia RO to 
inquire about the status of any filings by 
the appellant as to the veteran's death, 
specifically a June 6, 2002 filing as 
attested to by Wendy Ainsworth.  

3.  Readjudicate the claim for an earlier 
effective date.  If the benefits sought are 
not granted, the RO should issue a 
supplemental statement of the case and 
allow the widow an appropriate opportunity 
to respond.  Thereafter, the claim should 
be returned to the Board for further 
appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





